      Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 1 of 15



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

DE’RON DE’VAUGHN MAHONE,              *

       Plaintiff,                     *

vs.                                   *
                                              CASE NO. 4:19-CV-117 (CDL)
STATE OF GEORGIA, et al.,             *

       Defendants.                    *


                                 O R D E R

       The   United   States   Magistrate    Judge   issued   a   Report   and

Recommendation recommending that all of Plaintiff’s claims except

his § 1983 malicious prosecution claim against Officer Zachery

Stewart in his individual capacity be dismissed (ECF No. 33).

Officer Stewart filed an objection to the Magistrate Judge’s

recommendation that he was not entitled to qualified immunity on

the malicious prosecution claim.          The Court therefore reviews that

recommendation de novo.        Because there has been no objection to

the Magistrate Judge’s recommendation that the other claims be

dismissed, that recommendation is reviewed for clear error.

       Based upon a de novo review of the record in this case, the

Court finds that Officer Stewart is entitled to qualified immunity

on the malicious prosecution claim, and therefore, that claim is

dismissed for the reasons explained in the remainder of this Order.

The Court finds no clear error as to the Magistrate Judge’s
    Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 2 of 15



recommendation that all of the other claims be dismissed, and that

recommendation is accepted and adopted by the Court.          Accordingly,

this action is hereby dismissed in its entirety.

                               DISCUSSION

     On   June   12,   2015,   Plaintiff    entered    his   pregnant    ex-

girlfriend’s apartment, picked up a clothes iron from inside her

apartment, and hit her multiple times with it while stating that

he was going to kill her.         After investigating the incident,

Zachery Stewart, a Columbus Police Department officer, sought and

was issued three warrants to arrest Plaintiff for felony home

invasion, felony aggravated assault, and misdemeanor assault of an

unborn child.    A jury found Plaintiff guilty on all three charges.

On appeal, the Georgia Court of Appeals affirmed the aggravated

assault and assault of an unborn child convictions but reversed

the conviction on the home invasion charge.           On an issue of first

impression, the Court of Appeals held that, because Plaintiff

picked up the weapon inside the victim’s apartment and did not

bring it with him, his conduct was not covered under the home

invasion statute.

     Although Plaintiff’s felony aggravated assault and assault of

an unborn child convictions for viciously beating his pregnant ex-

girlfriend with an iron were affirmed, Plaintiff, proceeding pro

se, had the audacity to sue Officer Stewart and various other state

and municipal defendants for malicious prosecution under 42 U.S.C.


                                    2
    Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 3 of 15



§ 1983, because they, along with two trained and seasoned judges,

misinterpreted the home invasion statute.             Defendants moved to

dismiss   Plaintiff’s     claims,    asserting    a   number   of   defenses

including qualified immunity (ECF Nos. 18 & 28).            The Magistrate

Judge’s dismissal of many of the claims in this action is well

reasoned, and the Court accepts that part of his recommendation,

making it part of the Order of this Court.            The only issue that

requires further discussion is the malicious prosecution claim

against Officer Stewart in his individual capacity, which the

Magistrate Judge recommended should remain pending for further

proceedings.

     Contrary     to    the    Magistrate      Judge’s    conclusion,     the

undersigned    determines     that   Officer    Stewart   is   entitled    to

qualified immunity here.1       “Qualified immunity is total immunity

from suit[.]”     Manners v. Cannella, 891 F.3d 959, 967 (11th Cir.

2018).    This “immunity allows government officials to ‘carry out

their discretionary duties without the fear of personal liability

or harassing litigation.’”        Id. (quoting Oliver v. Fiorino, 586

F.3d 898, 904 (11th Cir. 2009)).            To be entitled to qualified

immunity, an “officer first must establish that [he was] acting

within [his] discretionary authority during the incident.”                Id.



1 The Court observes that the basis for the Court’s decision today was not
persuasively argued before the Magistrate Judge by Officer Stewart’s counsel,
which likely contributed to the Magistrate Judge’s recommendation to deny
qualified immunity to Officer Stewart.


                                      3
    Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 4 of 15



Here, there is no dispute that Officer Stewart acted within his

discretionary   authority       when   he   pursued       a    warrant     to   arrest

Plaintiff on the home invasion              charge.       “Once the defendant

establishes that he was acting within his discretionary authority,

the burden shifts to the plaintiff to show that qualified immunity

is not appropriate.”        Id. at 968 (quoting Lee v. Ferraro, 284

F.3d 1188, 1194 (11th Cir. 2002)).

     “The qualified immunity inquiry articulated by the Supreme

Court provides immunity for law enforcement officers ‘unless (1)

they violated a federal statutory or constitutional right, and (2)

the unlawfulness of their conduct was “clearly established at the

time.”’”    Id. (quoting District of Columbia v. Wesby, 138 S. Ct.

577, 589 (2018)).    “‘Clearly established’ means that, at the time

of the officer’s conduct, the law was ‘“sufficiently clear” that

every “reasonable official would understand that what he is doing”’

is unlawful.”    Wesby, 138 S. Ct. at 589 (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 741 (2011)).            To determine whether a right is

clearly established, the Court may look to law decided by the

Supreme Court, the Eleventh Circuit, or the Supreme Court of

Georgia.   Leslie v. Hancock Cty. Bd. of Educ., 720 F.3d 1338, 1345

(11th Cir. 2013).

     An    officer   can   be    liable     under     §       1983   for   malicious

prosecution when his “request for a warrant allegedly caused an

unconstitutional arrest.”         Malley v. Briggs, 475 U.S. 335, 344


                                       4
      Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 5 of 15



(1986).     Here, Plaintiff alleges that Officer Stewart’s request

for the home invasion arrest warrant caused Plaintiff to be

arrested    without    probable      cause     in    violation      of   the    Fourth

Amendment.     To succeed on this claim, Plaintiff must show that “a

reasonably well-trained officer . . . would have known that his

affidavit [supporting the arrest warrant] failed to establish

probable    cause    and   that    he   should      not    have    applied     for   the

warrant.”    Id. at 345.     “[T]he existence of probable cause defeats

a § 1983 malicious prosecution claim.”                  Grider v. City of Auburn,

618 F.3d 1240, 1256 (11th Cir. 2010). “‘Probable cause’ is defined

as ‘facts and circumstances sufficient to warrant a prudent man in

believing that the suspect had committed or was committing an

offense.’”     Id. at 1257 (quoting Gerstein v. Pugh, 420 U.S. 103,

111 (1975)).

       “To receive qualified immunity, an officer need not have

actual probable cause, but only ‘arguable’ probable cause.”                          Id.

“Arguable probable cause exists where ‘reasonable officers in the

same    circumstances      and    possessing      the     same    knowledge    as    the

Defendants could have believed that probable cause existed to

arrest Plaintiff.’”        Id. (quoting Kingsland v. City of Miami, 382

F.3d 1220, 1232 (11th Cir. 2004)).             “Indeed, it is inevitable that

law    enforcement    officials      will    in     some   cases    reasonably       but

mistakenly conclude that probable cause is present, and in such

cases those officials should not be held personally liable.”                         Id.


                                         5
      Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 6 of 15



(quoting Von Stein v. Brescher, 904 F.2d 572, 579 (11th Cir.

1990)).    “The standard is an objective one and does not include an

inquiry into the officer’s subjective intent or beliefs.”                  Id.

“Whether an officer possesses arguable probable cause depends on

the elements of the alleged crime and the operative fact pattern.”

Id.

       The record is clear that Officer Stewart had probable cause

to support his application for an arrest warrant based upon

Plaintiff’s beating of his pregnant ex-girlfriend with an iron.

This beating clearly supported the charges for felony aggravated

assault and misdemeanor assault of an unborn child.                 The record

also establishes that Officer Stewart accurately represented the

facts to the trial judge who issued the warrant.             That trial judge

had the same information as Officer Stewart when he signed the

warrants.     As it turned out, those facts did not support a charge

for home invasion under the recently enacted Georgia statute as

interpreted by the Georgia Court of Appeals in this case of first

impression.        Ignoring    that   he    was    validly    arrested    (and

subsequently     convicted)    on   the    other   two   charges,    Plaintiff

nevertheless seeks money damages from Officer Stewart because

Officer Stewart indicated in his application for the warrant that

based on the facts stated in the warrant application, which were

fully known to the issuing judge, he believed Plaintiff had also

committed the offense of home invasion.


                                      6
   Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 7 of 15



       The Court assumes for purposes of this Order that Officer

Stewart did in fact know when he sought the home invasion arrest

warrant that Plaintiff did not possess the iron when he entered

the apartment.      The first question therefore is whether, knowing

this    fact,     every    reasonable          police     officer    under   these

circumstances would know that no probable cause existed to pursue

an arrest warrant based upon a violation of the Georgia home

invasion statute.

       When Officer Stewart applied for the arrest warrant, the ink

on the statute codifying the crime of home invasion had barely

dried, with the statute having been enacted less than a year

before.     No published case law existed explaining the elements of

the crime.        The Court acknowledges that the Georgia Court of

Appeals in Plaintiff’s criminal appeal described the statute as

unambiguous for statutory interpretation purposes.                     Some could

argue that if the statute was unambiguous to the Court of Appeals,

it necessarily was unambiguous to everyone else in the world,

including    Officer      Stewart    and       every    other   reasonable   police

officer.    This leap of logic, however, mistakenly equates lack of

ambiguity    as   interpreted       by   experienced       appellate   judges   for

statutory interpretation purposes with a reasonable understanding

by police officers.       The Court certainly does not quarrel with the

general proposition that if the language of the home invasion

statute was “clear and compelling” that the weapon had to be


                                           7
    Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 8 of 15



brought into the house from outside, then perhaps “no reasonable

officer could have thought there was probable cause to effect an

arrest under the circumstances.”         Poulakis v. Rogers, 341 F. App’x

523, 529 (11th Cir. 2009) (analyzing the language of Florida

statutes where no controlling case law addressed the relevant issue

within the statutes).    But that is not the case here.       As evidenced

by the complexity of the statute and the interpretation of it by

two other judges consistent with Officer Stewart’s interpretation,

the Court cannot conclude that every reasonable law enforcement

officer   would   have   concluded   that,     under   the   circumstances

presented to Officer Stewart at the time he applied for the

warrant, he did not have arguable probable cause.

     The statute states, “[a] person commits the offense of home

invasion in the first degree when, without authority and with

intent to commit a forcible felony therein and while in possession

of a deadly weapon or instrument which, when used offensively

against a person, is likely to or actually does result in serious

bodily injury, he or she enters the dwelling house of another while

such dwelling house is occupied by any person with authority to be

present therein.”    O.C.G.A. § 16-7-5(b).       It took the legislature

76 words, four commas, and several complex phrases to describe

this relatively simple offense.      Two well trained and experienced

judges in the underlying criminal case interpreted this language

as Officer Stewart did—possession of a weapon prior to entrance


                                     8
    Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 9 of 15



into the apartment was not an essential element of felony home

invasion.    The judge issuing the arrest warrant decided to issue

the warrant even though Officer Stewart indicated in his affidavit

that Plaintiff did not possess the iron at the time he entered the

apartment.    See Municipal Defs. & Officers’ Mem. in Support of

Mot. to Dismiss Ex. A, Home Invasion Warrant, ECF No. 28-1 at 14

(noting Officer Stewart stated under oath that Plaintiff “did

unlawfully entered [sic] 500 5th Ave. 411 C with the intent to

murder victim Shenearia Willis. He then picked up a clothes iron

striking the victim in the face multiple times” (emphasis added)).

Therefore, it appears that judge did not believe the home invasion

statute required this element.

     Subsequently, the trial judge rejected Plaintiff’s argument

that the home invasion charge should be dismissed because the State

failed to prove he possessed the iron at the time he entered the

apartment.    See Mahone v. State, 823 S.E.2d 813, 815 (Ga. Ct. App.

2019) (explaining what occurred in the trial court).           The trial

judge reasoned that, “because [Plaintiff] broke into the apartment

for the purpose of assaulting [his ex-girlfriend], his entry was

not complete until he located [her] in the apartment’s bedroom and

began the assault.”     Id.   When Plaintiff appealed this decision,

the State argued that the trial judge’s decision was supported by

the statutory definition of “dwelling” found in O.C.G.A. § 16-7-5.

Id. at 816.     The term “dwelling” is defined as “any building,


                                    9
     Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 10 of 15



structure, or portion thereof which is designed or intended for

occupancy for residential use.”            Id. (quoting O.C.G.A. § 16-7-

1(a)(1)).     The State reasoned that, given the phrase “a portion

thereof,” an illegal entry for purposes of the home invasion

statute occurs any time a separate portion of the dwelling is

entered.     Id.    And, here, “assuming [Plaintiff] located the iron

after he entered the apartment but before he entered the bedroom

in   which   [his    ex-girlfriend]   was   located,      he   committed     home

invasion when he entered the bedroom in possession of the iron.”

Id. (footnote omitted).

      The    two    judges’   interpretation     turned   out    to   be   wrong

according to the Georgia Court of Appeals, which reversed the trial

judge’s decision and rejected this interpretation of “dwelling.”

Although the Court of Appeals’s opinion indicated that the statute

was unambiguous, they did not reverse the conviction summarily.

Instead, they engaged in the type of sophisticated legal reasoning

one would expect from an appellate court with the luxury of being

able to fully consider the statute in the calm of their judicial

chambers.     They explained that (1) the “portion thereof” language

in the statute “does not refer to portions of the dwelling”;

“[i]nstead, it refers to that part of a building or structure in

which a residence is located,” id.; (2) “in cases applying the

burglary     statute,”    which   relies    on   the   same     definition    of

“dwelling,” “this Court has made clear that an unlawful entry into


                                      10
   Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 11 of 15



a dwelling house is complete once the perpetrator ‘breaks the plane

of the structure . . . with the intent to commit a felony therein,’”

id. (quoting Meadows v. State, 590 S.E.2d 173, 178 (Ga. Ct. App.

2003)); and (3) the burglary statute covers situations where an

individual enters a dwelling without a weapon and so interpreting

the home invasion to do the same would render the burglary statute

meaningless in violation of rules of statutory construction, id.

at 817.

     Although not dispositive, it is telling that two judges

believed that the language of the home invasion statute did not

require possession of a weapon upon entry into the apartment. Yet,

Plaintiff argues that the law was so clearly established that every

reasonable police officer would know that it did.          The Eleventh

Circuit’s analysis in Barts v. Joyner, 865 F.2d 1187 (11th Cir.

1989) is instructive in this situation.        In Barts, the plaintiff

brought a § 1983 action against officers for unlawful seizure in

violation of the Fourth Amendment.        Id. at 1189.      But, in the

underlying criminal case, a state trial judge found that the

seizure was not unconstitutional and denied the plaintiff’s motion

to suppress on that basis.       Id. at 1193.     The Eleventh Circuit

recognized that the state trial judge’s ruling did “not control

[its] decision here,” but it reasoned that “on the issue of whether

the pertinent [Fourth Amendment] law was clearly established, the

opinion and decision of the state court do count.” Id. It reasoned


                                   11
   Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 12 of 15



that courts “cannot realistically expect that reasonable police

officers know more than reasonable judges about the law.”                   Id.

And it therefore found that, “[e]ven if the state trial judge in

[the plaintiff’s] criminal case was mistaken in denying the motion

to suppress, if that judge’s opinion about the fourth amendment’s

application to the events was within the range of professional

competence (that is, was not an unacceptable error indicating

‘gross incompetence or neglect of duty’), the police officer

defendants ought not to be held liable.”           Id. at 1193-94; see also

Malley, 475 U.S. at 346 n.9 (“[I]t goes without saying that where

a magistrate acts mistakenly in issuing a warrant but within the

range of professional competence of a magistrate, the officer who

requested the warrant cannot be held liable.”). “To say the least,

when a state court judge upholds the constitutionality of police

actions, that alerts [the court] to be particularly careful in

concluding that the law was truly clearly established before [it]

permit[s] the officers to be held civilly liable.”                   Barts, 865

F.2d at 1194.

     Here,     two   reasonable    judges   read   the    newly-enacted    home

invasion statute and concluded Plaintiff violated the statute even

though he did not possess the clothes iron when he first entered

the apartment.       Ultimately, they were mistaken.       The Georgia Court

of Appeals found that, for statutory interpretation purposes, the

“plain   and    unambiguous       language”   of    the    statute     required


                                      12
   Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 13 of 15



possession of a weapon at the time of entry into the apartment.

But, in coming to that conclusion and rejecting the trial court’s

reasoning, the Georgia Court of Appeals had to analogize to cases

interpreting Georgia’s burglary statute and rely on canons of

statutory   interpretation.        The     amount   of    ink   spilled    in

discrediting    the   trial   court’s    interpretation    of   the   statute

suggests that the language of the home invasion statute was not

“so clear and compelling” that possession of a weapon upon entry

into the apartment was an essential element “that no reasonable

officer could have thought there was probable cause to effect an

arrest” here.    Poulakis, 341 F. App’x at 529.           Officers are not

expected to know more about the law than reasonable jurists.               See

United States v. Taxacher, 902 F.2d 867, 872 (11th Cir. 1990)

(“[B]ecause a reasonable jurist has more legal training than a

reasonably well-trained officer, what would be reasonable for a

well-trained officer is not necessarily the same as what would be

reasonable for a jurist.”); Malley, 475 U.S. at 346 n.9 (“It is a

sound presumption that ‘the magistrate is more qualified than the

police officer to make a probable cause determination.’”).                And,

the statutory interpretation conducted by the judge who issued the

arrest warrant and the trial court judge in this case were “within

the range of their professional competence” as jurists and did not

indicate “gross incompetence or neglect of duty.”          Barts, 865 F.2d

at 1193-94. Although incorrect, their reading of the home invasion


                                    13
    Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 14 of 15



statute was reasonable.        Accordingly, a reasonable officer without

the advanced legal training of the judges here could also read the

home invasion statute and believe that it applied to the facts of

this case even though Plaintiff did not possess a weapon at the

time he first entered the apartment.              Therefore, Officer Stewart

had arguable probable cause to seek an arrest warrant for home

invasion    against    Plaintiff,    and    he    is   entitled   to   qualified

immunity on Plaintiff’s § 1983 malicious prosecution claim.2

                                  CONCLUSION

      For these reasons, the Court finds that Officer Stewart is

entitled     to    qualified     immunity        on    Plaintiff’s     malicious



2 In his objection to the Magistrate Judge’s Report and Recommendation, Officer

Stewart’s counsel argued that because Plaintiff was convicted on the aggravated
assault and assault of an unborn child charges, the criminal proceeding did not
terminate in his favor, and therefore, he failed to establish an essential
element of his § 1983 malicious prosecution claim. An argument could be made
that the law is unsettled as to whether a malicious prosecution claim can be
maintained when a defendant obtains only a partial victory at a trial that is
based on multiple charges arising out of the same set of circumstances. See
Uboh v. Reno, 141 F.3d 1000, 1005 n.8 (11th Cir. 1998) (leaving open the question
of “whether . . . dismissal of charges that . . . arise out of the same set of
circumstances as the charges for which a defendant was convicted might
constitute termination in favor of the accused” and could therefore support a
malicious prosecution claim).     And if the law is unsettled, then qualified
immunity may be appropriate. Similarly, an argument could be made that it is
unclear whether a violation of the Fourth Amendment even occurs when the person
was simultaneously arrested on other legitimate charges arising from the same
set of circumstances. The Court recognizes that a panel of the Eleventh Circuit
suggested in an unpublished opinion that for arrests pursuant to a warrant,
unlike with warrantless arrests, “probable cause as to one charge will not bar
a . . . claim based on a second, distinct charge as to which probable cause was
lacking.” Elmore v. Fulton Cty. Sch. Dist., 605 F. App’x 906, 915 (11th Cir.
2015) (per curiam) (quoting Holmes v. Vill. of Hoffman Estates, 511 F.3d 673,
682 (7th Cir. 2007)).     But unpublished opinions do not constitute clearly
established law for purposes of qualified immunity.       And Plaintiff did not
identify and the Court could not find any binding cases from the Supreme Court,
Eleventh Circuit, or Georgia Supreme Court clearly establishing this rule.
Because the Court finds that Officer Stewart is otherwise entitled to qualified
immunity, it need not reach these arguments.


                                       14
   Case 4:19-cv-00117-CDL-MSH Document 36 Filed 06/22/20 Page 15 of 15



prosecution claim and that claim is therefore dismissed. The Court

accepts the Magistrate Judge’s recommendation that all of the other

claims be dismissed for the reasons explained by the Magistrate

Judge in his recommendation. Accordingly, this action is dismissed

in its entirety.

     IT IS SO ORDERED, this 22nd day of June, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   15
